Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 12-15, 17-18, 20-23, and 33-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21 and 33 recites the limitation "inductively heatable inner cylinder".  It is unclear the structure being referred to as “inductively heatable inner cylinder” as the specification is silent to this structure, but it does refer to heatable inner cylinder. Claims 12,17,23,34 are also rejected for reciting “inductively heatable inner cylinder”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 15, 17, 18, 20, 23, 25, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 20150245723) Fig. 56 in view of Alexander (US '723) Fig. 62.
Regarding Claim 21, Alexander Fig. 56 teaches a container Fig. 56 container 5600 configured for storing, transporting, and heating foods and drinks [0474], the container Fig. 56 container 5600 comprising: a thermally insulating cylindrical outer casing Fig. 56 outer side wall 5630 [0474] having a closed base Fig. 56 bottom plate 5632 and an upper surface Fig. 56 structure 5631; an inductively heatable inner cylinder Fig. 56 inner wall 5610, [0396] having a base Fig. 56 inner bottom wall 5612 and arranged and contained within the thermally insulating cylindrical outer casing Fig. 56 outer side wall 5630 [0474]; and wherein an outer surface of the thermally insulating cylindrical outer casing Fig. 56 outer side wall 5630 [0474] maintains a temperature that prevents injury to a user holding the container when the container is being heated [0474] Such insulation can facilitate the ability of a user to comfortably hold the container 5600 with a hot liquid therein (e.g., for extended periods of time) without burning their hand or feeling uncomfortable after a while due to the heat transferred from the hot liquid to the outer sidewall 5630.
Alexander Fig. 56 does not explicitly teach a lid configured for releaseably closing the upper surface of the thermally insulating cylindrical outer casing.
Alexander Fig. 62 teaches a double walled container that heats the liquid inside and has a lid. Alexander Fig. 62 further teaches a lid Fig. 62. Connector 6297 configured for releaseably [0507] closing the upper surface of the thermally insulating cylindrical outer casing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexander Fig. 56 to incorporate the teachings of Alexander Fig. 62 to include a lid on container 5600 of Fig. 56 Alexander as seen in Fig. 62 of Alexander’s connector 6297 on container 6200 to close the open container to prevent spills. 

Regarding Claim 15, the combination teaches wherein the lid includes an opening for receiving a base of a teat Fig. 62 [0507] the connector 6297 can optionally include a nipple.
	
Regarding Claim 17, the combination teaches wherein the inductively heatable inner cylinder Fig. 56 inner wall 5610 is configured for direct heating [0396].

Regarding Claim 18, the combination teaches wherein the container Fig. 56 container 5600 is configured to be controllable by an App of a mobile phone or is configured for engagement with a charging station having a temperature indicator or is configured for engagement with a charging station without a temperature indicator (Fig. 37 [0277-0279, 0398]).

Regarding Claim 20, the combination teaches wherein the container Fig. 56 container 5600 is configured for control and operation, offline ([0342] The user interface on the plate 1100, bowl, serving dish, mug 400, travel mug 600, cup, water bottle or liquid container can have one or more buttons (e.g., soft touch buttons) that the user can toggle to change the operation of the heating or cooling system 55, 455, 655. For example, the user can toggle the one or more buttons to change the power level or temperature setting for the heating or cooling element 60, 460, 660, or to change between different operating functions of the plate 1100, bowl, serving dish, mug 400, travel mug 600, cup, water bottle or liquid container) or online (Fig. 37 [0277-0279];), by an implemented electronic control system ([0398] the user can turn on the heating system (e.g., manually via an actuation button, wirelessly via their mobile phone or tablet)).
Regarding Claim 23, the combination teaches further comprising a heating element (Fig. 32A baby bottle 1500’ [0396] ‘723) arranged surrounding the inductively heatable inner cylinder (Fig. 2A Inner container 206 [0053] “The baseplate 222, in the shown embodiment, comprises an alloy or metal plate affixed within, resorbed into, or affixed inside of, or outside of, the inner container 206. In some embodiments of the present invention, the baseplate 222 comprises electrical means for heating the contents of the bottle 220 and/or the supersaturated solution 106”).

Regarding Claim 21, Alexander Fig. 56 teaches a container Fig. 56 container 5600 configured for storing, transporting, and heating foods and drinks [0474], the container Fig. 56 container 5600 comprising: a thermally insulating cylindrical outer casing Fig. 56 outer side wall 5630 [0474] having a closed base Fig. 56 bottom plate 5632 and an upper surface Fig. 56 structure 5631; an electrically heatable inner cylinder Fig. 56 inner wall 5610, [0396] arranged and contained within the thermally insulating cylindrical outer casing Fig. 56 outer side wall 5630 [0474], the electrically heatable inner cylinder Fig. 56 inner wall 5610, [0396] having a base and side walls composed of heating elements (Fig. 32A baby bottle 1500’ [0396]); and wherein an outer surface of the thermally insulating cylindrical outer casing Fig. 56 outer side wall 5630 [0474] maintains a temperature that prevents injury to a user holding the container when the container is being heated [0474] Such insulation can facilitate the ability of a user to comfortably hold the container 5600 with a hot liquid therein (e.g., for extended periods of time) without burning their hand or feeling uncomfortable after a while due to the heat transferred from the hot liquid to the outer sidewall 5630.
Alexander Fig. 56 does not explicitly teach a lid configured for releaseably closing the upper surface of the thermally insulating cylindrical outer casing.
Alexander Fig. 62 teaches a double walled container that heats the liquid inside and has a lid. Alexander Fig. 62 further teaches a lid Fig. 62. Connector 6297 configured for releaseably [0507] closing the upper surface of the thermally insulating cylindrical outer casing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexander Fig. 56 to incorporate the teachings of Alexander Fig. 62 to include a lid on container 5600 of Fig. 56 Alexander as seen in Fig. 62 of Alexander’s connector 6297 on container 6200 to close the open container to prevent spills.

Regarding Claim 29, the combination teaches wherein the lid includes an opening for receiving a base of a teat Fig. 62 [0507] the connector 6297 can optionally include a nipple.

Regarding Claim 31, the combination teaches wherein the container Fig. 56 container 5600 is configured for engagement with a charging station ([0398] Once ready for use, the user can actuate the heating or cooling system 1555 (e.g., by removing the baby bottle from its charging base, etc.) to operate in heating mode so that the one or more heating or cooling elements 1560, 1560' are activated to heat the liquid (e.g., milk, formula) inside the baby bottle 1500, 1500'.) having a temperature indicator (Fig. 24A The user interface 1710 can display operational information (e.g., temperature, liquid level, battery charge level) on the charging base).

Regarding Claim 32, the combination teaches wherein the container Fig. 56 container 5600 is configured for control and operation, offline ([0342] The user interface on the plate 1100, bowl, serving dish, mug 400, travel mug 600, cup, water bottle or liquid container can have one or more buttons (e.g., soft touch buttons) that the user can toggle to change the operation of the heating or cooling system 55, 455, 655. For example, the user can toggle the one or more buttons to change the power level or temperature setting for the heating or cooling element 60, 460, 660, or to change between different operating functions of the plate 1100, bowl, serving dish, mug 400, travel mug 600, cup, water bottle or liquid container) or online (Fig. 37 [0277-0279]; baby bottle 1500), by an implemented electronic control system ([0398] the user can turn on the heating system (e.g., manually via an actuation button, wirelessly via their mobile phone or tablet)).

Regarding Claim 30, the combination teaches wherein the container Fig. 56 container 5600 is configured to be controllable by an App of a mobile phone (Fig. 37 [0277-0279, 0398]).


Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 20150245723) Fig. 56 in view of Alexander (US '723) Fig. 62, and in further view of Healey (US 6082591).
Regarding Claim 33, Alexander Fig. 56 teaches a container Fig. 56 container 5600 configured for storing, transporting, and heating foods and drinks [0474], the container Fig. 56 container 5600 comprising: a thermally insulating cylindrical outer casing Fig. 56 outer side wall 5630 [0474]; an inductively heatable inner cylinder Fig. 56 inner wall 5610, [0396] arranged and contained within the thermally insulating cylindrical outer casing Fig. 56 outer side wall 5630 [0474]; a temperature indicator Fig. 37 1710A; wherein an outer surface of the thermally insulating cylindrical outer casing Fig. 56 outer side wall 5630 [0474] maintains a temperature that prevents injury to a user holding the container when the container is being heated [0474] Such insulation can facilitate the ability of a user to comfortably hold the container 5600 with a hot liquid therein (e.g., for extended periods of time) without burning their hand or feeling uncomfortable after a while due to the heat transferred from the hot liquid to the outer sidewall 5630.
Alexander Fig. 56 does not explicitly teach a lid configured for releaseably closing the upper surface of the upper section of the thermally insulating cylindrical outer casing and a thermally insulating cylindrical outer casing having a lower section and an upper section, the lower section and upper section having an annular temperature indicator therebetween.
Alexander Fig. 62 teaches a double walled container that heats the liquid inside and has a lid. Alexander Fig. 62 further teaches a lid Fig. 62. Connector 6297 configured for releaseably [0507] closing the upper surface of the thermally insulating cylindrical outer casing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alexander Fig. 56 to incorporate the teachings of Alexander Fig. 62 to include a lid on container 5600 of Fig. 56 Alexander as seen in Fig. 62 of Alexander’s connector 6297 on container 6200 to close the open container to prevent spills. 
The combination does not teach a thermally insulating cylindrical outer casing having a lower section and an upper section, the lower section and upper section having an annular indicator therebetween.
Healey teaches a container with a lid. Healey further teaches an outer casing having a lower section Fig. 6 annotated and an upper section Fig. 6 annotated, the lower section Fig. 6 annotated and upper section Fig. 6 annotated having an annular indicator Fig. 6 annotated therebetween.

    PNG
    media_image1.png
    265
    491
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Healey to have the temperature indicator annularly split the outer side wall 5630 to create an upper and lower section (Alexander) as seen in the annotated annular indicator creating an upper and lower section of the container of Healey to be able to read at any side of the container.

Regarding Claim 34, the combination teaches wherein the inductively heatable inner cylinder Fig. 56 inner wall 5610, [0396] includes a base Fig. 56 inner bottom wall 5612 and side walls composed of heating elements (Fig. 32A baby bottle 1500’ [0396]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US '723) Fig. 56 in view of Alexander (US '723) Fig. 62 as applied to claim 21 above, and further in view of Tebbe (US 20170210516).
Regarding Claim 14, the combination does not teach wherein the lid includes at least one moulded-on handle.
Tebbe teaches a spill proof container with a cover. Tebbe further teaches wherein the lid (Fig. 5 collar 21) is provided with at least one moulded-on handle (Fig. 4, 5 First handle 26A and second handle 26B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector 6297 of Alexander to incorporate the teachings of a handle as seen on collar 21 with first handle 26A and second handle 26B of Tebbe to aid in “grippability” (Tebbe [0032]) and handling of the container.

Claims 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 201580245723) Fig. 56 in view of Alexander (US '723) Fig. 62 as applied to claim 21 above, and further in view of Villotte (FR 2551728).
Regarding Claim 12, the combination does not teach wherein the inductively heatable inner cylinder includes a filling level indicator.
Villotte teaches a container with a lid. Villotte further teaches wherein cylinder (Fig. 1 sleeve 7 [translation p.2 1.70,74]) includes a filling level indicator (Fig. 1 graduated scale 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Violette to include a graduated scale on the inner wall 5610 made of transparent material (Alexander) as shown by the transparent sleeve 7 having a graduated scale 8 (Villotte) to measure the amount of liquid left in a container.

Regarding Claim 22, the combination does not teach wherein the thermally insulating cylindrical outer casing includes a transparent slit therethrough for viewing the filling level indicator.
Viollette teaches  wherein a device (Fig. 1 container 2) includes a transparent slit (Fig. 1 window 3 for viewing the level 6 of the liquid [translation p.2 l.75) therethrough for viewing the filling level indicator (Fig. 1 graduated scale 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Violette to include a  window on the outer wall 5630 for viewing the new graduated scale 8 (Violette) on the inner wall 5610 Alexander as shown by on container 2 with window 3 for viewing the level of liquid of the container (Villotte) to aid in tracking liquid consumption and measuring.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US '723) Fig. 56 in view of Alexander (US '723) Fig. 62 as applied to claim 25 above, and further in view of Villotte (FR ‘728).
Regarding Claim 26, the combination does not teach wherein the inductively heatable inner cylinder includes a filling level indicator and the thermally insulating cylindrical outer casing includes a transparent slit therethrough for viewing the filling level indicator.
Viollette teaches wherein cylinder (Fig. 1 sleeve 7 [translation p.2 1.70,74]) includes a filling level indicator (Fig. 1 graduated scale 8) and wherein a device (Fig. 1 container 2) includes a transparent slit (Fig. 1 window 3 for viewing the level 6 of the liquid [translation p.2 l.75) therethrough for viewing the filling level indicator (Fig. 1 graduated scale 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Violette to include a graduated scale on the inner wall 5610 made of transparent material (Alexander) as shown by the transparent sleeve 7 having a graduated scale 8 (Viollette) to measure the amount of liquid left in a container and to include a window on the outer wall 5630 for viewing the new graduated scale 8 (Violette) on the inner wall 5610 as shown by on container 2 with window 3 for viewing the level of liquid of the container (Villotte) to aid in tracking liquid consumption and measuring.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 201580245723) Fig. 56 in view of Alexander (US '723) Fig. 62 as applied to claim 25 above, and further in view of  Teglbjarg (US '859).
Regarding Claim 13, the combination does not explicitly teach wherein the lid includes an inner thread for engaging with an outer thread of the thermally insulating cylindrical outer casing.
Teglbjarg teaches a container with a built in heating arrangement. Teglbjarg further teaches wherein the lid (Fig. 1 fastening ring 8)includes an inner thread ([0033] Both are held in place by screwing the conical fastening ring (8) to the top module (5). Fastening ring 8 has a screw thread on its inside and small, projecting lugs on its outside. These allow the cap (9) to be fitted.) for engaging with an outer thread (Fig. 1 threading on the annotated upper covering surface of top module 5 ) of the thermally insulating cylindrical outer casing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Teglbjarg to include to have modified the structure connector to be separable via threads from the container 5600 of Alexander as seen by the removable threaded fastener ring 8 with removable teat 7 on the annotated upper covering surface of top module 5 (Teglbjarg) to be able to clean easier and be separable to replace parts with ease.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 201580245723) Fig. 56 in view of Alexander (US '723) Fig. 62 as applied to claim 25 above, and further in view of Teglbjarg (US '859).
Regarding Claim 27, the combination does not explicitly teach wherein the lid includes an inner thread for engaging with an outer thread of the thermally insulating cylindrical outer casing.
Teglbjarg teaches a container with a built in heating arrangement. Teglbjarg further teaches wherein the lid (Fig. 1 fastening ring 8)includes an inner thread ([0033] Both are held in place by screwing the conical fastening ring (8) to the top module (5). Fastening ring 8 has a screw thread on its inside and small, projecting lugs on its outside. These allow the cap (9) to be fitted.) for engaging with an outer thread (Fig. 1 threading on the annotated upper covering surface of top module 5 ) of the thermally insulating cylindrical outer casing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Teglbjarg to include to have modified the structure connector to be separable via threads from the container 5600 of Alexander as seen by the removable threaded fastener ring 8 with removable teat 7 on the annotated upper covering surface of top module 5 (Teglbjarg) to be able to clean easier and be separable to replace parts with ease.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US '723) Fig. 56 in view of Alexander (US '723) Fig. 62 as applied to claim 25 above, and further in view of Tebbe (US '516).
Regarding Claim 28, the combination does not teach wherein the lid includes at least one moulded-on handle.
Tebbe teaches wherein the lid (Fig. 5 collar 21) is provided with at least one moulded-on handle (Fig. 4, 5 First handle 26A and second handle 26B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector 6297 of Alexander to incorporate the teachings of a handle as seen on collar 21 with first handle 26A and second handle 26B of Tebbe to aid in “grippability” (Tebbe [0032]) and handling of the container.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
 Applicant argues Baker on page 9, and Examiner replies that Baker is no longer being used in the rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the volume between the outer casing 2 and inner cylinder 7 and its filling or evacuated state) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Teglbjarg’s method of heating on pg. 9, and Examiner replies that Teglbjarg is only used to put threading on the lid to connect on a container not to change the way of heating of the new primary of Alexander US 20150245723.
Applicant argues Alexander on pages 9-11, and examiner replies that Alexander teaches the direct heating in [0039] as shown by the figure 32. Applicant argues that Alexander would not be efficient in the transfer of heat, and Examiner replies that the container of Alexander has the same structure as shown above in the rejection as the applicant and would perform the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160068294 Gorbold teaches an insulated flask;
US 20200377285 Beckham teaches an insulated beverage protector system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736